DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, 11-16, and 18-20 are pending in this office action.

In view of the Appeal Brief filed on October 30th, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/PIERRE M VITAL/           Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                             


Response to Amendment
The applicant’s remark and arguments to the claims, filed with an appeal brief on October 30th, 2020, were considered with the following results:
With regards to the 35 U.S.C 103 rejection, the panel found the claim features are broad enough to be reasonable to reject the claims again by incorporating a new set of arts that relates to the applicant’s arguments. See 35 U.S.C 103 rejection below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1- Step 1: The claim is directed towards a process or method. The method comprises receiving a request for location information in a storage system 
identifying an authority that has an ownership of the file.

Step 2A, Prong One- The claims recite an abstract idea

Independent claim 1 recites “receiving a request for location information in a storage system of a file belonging to a directory; and determining ownership of the file by locating an authority among differing storage nodes of the storage system,” In this context, “receiving a request for a location information to the storage system and determining the ownership” can be interpreted as reading information in an index by requesting personal information to determine who is the owner within the plurality of owners from the list. This process can be accomplished mentally, as a person can read from an index and mentally understand to determine who is the owner from the plurality of the owners according the to request from the person. 

Further, the claim recites “wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file”. In this step, one can easily perform mathematical concepts of performing a hash on a filename and an inode number to locate the owner from the index of list through mathematical relationship based on a conversion by providing a table index with a list of identifier of the owner and then having a separate table in which includes the hash inode number and file name. 


	Step 2A, Prong Two- The abstract idea it no integrated into a practical application
The additional elements recited are “a method, comprising: receiving a request for location information in a storage system of a file belonging to a directory….a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file”. The additional element of using a computer method to perform a request to locate information in a storage system of a file to locate information in a storage system to determine an ownership is no more than mere instructions to apply exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are 

Step 2B: 
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mathematical relationship, but for the recitation of a generic computer components, then it falls within the “Mathematical Concepts” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 



Regarding claim 8- Step 1: The claim is directed to a process or a method. The claimed process comprises “receiving a request to access a file in a storage system; performing a hash calculation on a file name and on an inode number of a directory…and determining which one of the plurality of owners in which one of a plurality of storage has ownership of the file by locating an authority…”

Step 2A, Prong One- The claims recite an abstract idea
Claim 8 recites “receiving a request to access a file in a storage system”. In this context, receiving a request to access a location information to determine the ownership can be interpreted as reading information in an index by requesting personal information to determine who is the owner within the plurality of owners from the list. This process can be accomplished mentally, as a person can read from an index and mentally understand to determine who is the owner from the plurality of the owners according the to request from the person based on the viewing of the index table. 

Further, the claim recites “performing a hash calculation on a file name and on an inode number of a directory…and determining which one of the plurality of owners in which one of a plurality of storage has ownership of the file by locating an authority…”. In this step, one can easily perform mathematical relationship of performing a hash on a 

	Step 2A, Prong Two- The abstract idea it no integrated into a practical application
The additional elements recited are “a method, comprising: receiving a request for location information in a storage system of a file belonging to a directory….a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file”. The additional element of using a computer method to perform a request to locate information in a storage system of a file to determine an ownership is no more than mere instructions to apply exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) 

Step 2B:
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mathematical relationship, but for the recitation of a generic computer components, then it falls within the “Mathematical Concepts” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 



Regarding claim 14- Step 1: The claim is directed to a system/apparatus. The claimed process comprises “A storage system having efficient distribution of directories, comprising: a plurality of storage nodes coupled as a storage cluster ownership of differing subsets of a plurality of files…is distributed among differing authorities in differing storage nodes”.

Step 2A, Prong One- The claims recite an abstract idea
Claim 14 recites “A system, comprising: a plurality of storage nodes coupled as a storage cluster…at least a portion of the plurality of storage nodes configured to have at least one authority…each authority having ownership of a subset of files of the storage cluster…”. In this context, assembling to determine the ownership can be interpreted as reading information in an index by requesting personal information to determine who is the owner within the plurality of owners from the list. This process can be accomplished mentally, as a person can read from an index and mentally understand to determine who is the owner from the plurality of the owners according the to request from the person. 

Further, the claim recites “each of the plurality of storage nodes configured to perform a hash calculation on an inode number of the directory and on a file name, to 

	Step 2A, Prong Two- The abstract idea it no integrated into a practical application
The additional elements recited are “A system, comprising: a plurality of storage nodes coupled as a storage cluster; at least a portion of the plurality of storage nodes configured to have at least one authority…”. The additional element of using a computer system to perform a request to locate information in a storage system of a file to locate 

Step 2B: 
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mathematical relationship, but for the recitation of a generic computer components, then it falls within the “Mathematical Concepts” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the 

Regarding dependent claims 15-20, fail to cure the deficiency of independent claim 8, therefore are also rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0246393 issued to Coates et al. (hereinafter as "Coates") in view of U.S Patent Application Publication 2016/0092886 issued to Ramey et al. (hereinafter as "Ramey").

	Regarding claim 1, Coates teaches a method [0080]; the location of the object files in the intelligent storage nodes may be discovered in response to a specific request … the DOSM broadcasts a request to the intelligent storage nodes to locate the object … each DOSM updates its reference (e.g., lookup table or file system directory) with the proper file identification information)); and 

determining ownership of the file by locating an authority among differing storage nodes of the storage system (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system)

    PNG
    media_image1.png
    625
    401
    media_image1.png
    Greyscale
).

	Although Coates teaches determining ownership of the file by locating an authority among differing storage nodes (See Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)), Coates doesn’t explicitly teach a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file.

	However, Ramey teaches a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file (Ramey: [0022]; A file's inode… contain meta-information about the file. This information includes such things as file ownership, file permissions, file modification time, and pointers to the actual data of the file, for example. An inode may be referred to by a number. [0025]; At block 210 the retrieved inode and fileID numbers may be padded…the padded numbers are concatenated, or linked together…to produce an identifying string that is unique…the string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA-256, SHA-512, or the like).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coates (teaching receving a request for location information in the storage system of a file belonging to a directory) with the teachings of Ramey (disclosing performing a hash calculation on a file name of the file and an inode number of the directory). One of ordinary skill in the art would have been motivated to make such a combination for the purpose of providing extra security with validating users to prevent users from obtaining unauthorized file data (See Ramey [0027]). In addition, the references (Coates and Ramey) teach features that are directed to analogous art and they are directed to the same field of endeavor as both references require verifying that the user device is authorized to access and retrieve specific data using hash validation.  

Regarding claim 2, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches the determining includes performing the hash calculation, and wherein a result of the hash calculation identifies the authority as an owner and wherein one of a plurality of storage nodes contains the authority(Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system generates a calculated certificate…generates a calculated certificate for the request in accordance with the following expression: MD5 Hash(Secure Key+MD5 Hash(Secure Key+Encoded SRL)…The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated)).  

	Regarding claim 4, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches the determining, for differing files of the directory, is distributed among differing storage nodes of the storage system (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system).  

	Regarding claim 5, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches ownership of differing subsets of a plurality of files of the directory is distributed among differing owners in the differing storage nodes (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators ) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system).  

	Regarding claim 6, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches the determining is not centralized in the storage system (Coates: [0077]; The object files, stored in one or more storage clusters, are not associated with a “central authority” that specifies a physical location for the object files. The VFS, in part, stores an object fingerprint for a file, but does not indicate a location for the file. Since the network storage system does not use a central authority, object files may be added, updated or stored in multiple locations in the storage system, and the location of the object files in the intelligent storage nodes may be discovered in response to a specific request).  

	Regarding claim 7, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches a first owner of a first storage node has ownership of a first group of files of the directory, and wherein a second owner of a second storage node has ownership of a second group of files of the directory, the first group and the second group each distributed among the plurality of storage nodes (Coates: [0077]; The object files, stored in one or more storage clusters, are not associated with a “central authority” that specifies a physical location for the object files. The VFS, in part, stores an object fingerprint for a file, but does not indicate a location for the file. Since the network storage system does not use a central authority, object files may be added, updated or stored in multiple locations in the storage system, and the location of the object files in the intelligent storage nodes may be discovered in response to a specific request).  

	Regarding claim 8, Coates teaches a method  the location of the object files in the intelligent storage nodes may be discovered in response to a specific request … the DOSM broadcasts a request to the intelligent storage nodes to locate the object … each DOSM updates its reference (e.g., lookup table or file system directory) with the proper file identification information)); 

a result of the hash calculation identifies one of a plurality of owners as having the ownership of the file (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system generates a calculated certificate…generates a calculated certificate for the request in accordance with the following expression: MD5 Hash(Secure Key+MD5 Hash(Secure Key+Encoded SRL)…The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated)
    PNG
    media_image1.png
    625
    401
    media_image1.png
    Greyscale
); and 

determining which one of the plurality of owners in which one of a plurality of storage nodes has ownership of the file by locating an authority among the plurality of storage nodes (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system).  

Although Coates teaches determining ownership of the file by locating an authority among differing storage nodes (See Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)), Coates doesn’t explicitly teach a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file.

	However, Ramey teaches performing a hash calculation on a file name and on an inode number of a directory (Ramey: [0022]; A file's inode… contain meta-information about the file. This information includes such things as file ownership, file permissions, file modification time, and pointers to the actual data of the file, for example. An inode may be referred to by a number. [0025]; At block 210 the retrieved inode and fileID numbers may be padded…the padded numbers are concatenated, or linked together…to produce an identifying string that is unique…the string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA-256, SHA-512, or the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coates (teaches receiving a request for location information in the storage system of a file belonging to a directory) with the teachings of Ramey (disclosing performing a hash calculation on a file name of the file and an inode number of the directory). One of ordinary skill in the art would have been motivated to make such a combination for the purpose of providing extra security with validating users to prevent users from obtaining unauthorized file data (See Ramey [0027]). In addition, the references (Coates and Ramey) teach features that are directed to analogous art and they are directed to the same field of endeavor as both references require verifying that the user device is authorized to access and retrieve specific data using hash validation.  

	Regarding claim 9, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches the result of the hash calculation identifies the authority as an owner and wherein one of the plurality of storage nodes contains the authority (Coates: [0084]; As shown above, a first MD5 hash calculation is performed on the object fingerprint and the secure key to obtain a first result, and a second MD5 hash calculation is performed on the first result and the secure key to obtain the calculated certificate. The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated, and the request is performed (blocks 540 and 560, FIG. 5). Alternatively, if the calculated certificate does not match the SRL certificate, then the network storage system generates an error message to the requester (blocks 540 and See [0082]; utilizing CDNs, the certificate is based on the object file's unique user filename and a secure key assigned to each client account}).  

	Regarding claim 11, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches
the determining comprises:  3Appl. No. 14/801,722 Amdt. Dated 03/26/2020 Reply to OA dated 12/26/2019performing the hash calculation having the result that identifies the authority, in one of the plurality of storage nodes (Coates: [0081]; As shown above, a first MD5 hash calculation is performed on the object fingerprint and the secure key to obtain a first result, and a second MD5 hash calculation is performed on the first result and the secure key to obtain the calculated certificate. The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated, and the request is performed (blocks 540 and 560, FIG. 5). Alternatively, if the calculated certificate does not match the SRL certificate, then the network storage system generates an error message to the requester (blocks 540 and 550, FIG. 5)).  

	Regarding claim 12, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches ownership of differing subsets of a plurality of files of a directory is distributed among differing owners in differing storage nodes (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system).  

	Regarding claim 13, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches the determining for differing files is not centralized in the storage system (Coates: [0077]; The object files, stored in one or more storage clusters, are not associated with a “central authority” that specifies a physical location for the object files. The VFS, in part, stores an object fingerprint for a file, but does not indicate a location for the file. Since the network storage system does not use a central authority, object files may be added, updated or stored in multiple locations in the storage system, and the location of the object files in the intelligent storage nodes may be discovered in response to a specific request).  

	Regarding claim 14, Coates teaches a the storage cluster consists of distributed object storage managers (“DOSMs”) 320 and intelligent storage nodes 340); 

at least a portion of the plurality of storage nodes configured to have at least one authority, each authority having ownership of a subset of files of the storage cluster (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system
    PNG
    media_image1.png
    625
    401
    media_image1.png
    Greyscale
), wherein

 ownership of differing subsets of a plurality of files of a directory is distributed among differing authorities in differing storage nodes (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system. [0087]; The…storage node contains information to identify object files that it stores…the information to identify object files is stored in the file system directory of the intelligent storage node);

each of the plurality of storage nodes configured to determine which authority in which of the plurality of storage nodes has ownership of a file that is in the directory and has the file name (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system). [0087]; The…storage node contains information to identify object files that it stores…the information to identify object files is stored in the file system directory of the intelligent storage node).  

Although Coates teaches determining ownership of the file by locating an authority among differing storage nodes (See Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)), Coates doesn’t explicitly teach a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file.

	However, Ramey teaches each of the plurality of storage nodes configured to perform a hash calculation on an inode number of the directory and on a file name, to obtain a result of the hash calculation that indicates an authority and one of the plurality of storage nodes having the authority (Ramey: [0022]; A file's inode… contain meta-information about the file. This information includes such things as file ownership, file permissions, file modification time, and pointers to the actual data of the file, for example. An inode may be referred to by a number. [0025]; At block 210 the retrieved inode and fileID numbers may be padded…the padded numbers are concatenated, or linked together…to produce an identifying string that is unique…the string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA-256, SHA-512, or the like); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coates (teaching receving a request for location information in the storage system of a file belonging to a directory) with the teachings of Ramey (disclosing performing a hash calculation on a file name of the file and an inode number of the directory). One of ordinary skill in the art would have been motivated to make such a combination for the purpose of providing extra security with validating users to prevent users from obtaining unauthorized file data (See Ramey [0027]). In addition, the references (Coates and Ramey) teach features that are directed to analogous art and they are directed to the same field of endeavor as both references require verifying that the user device is authorized to access and retrieve specific data using hash validation.  

	Regarding claim 15, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches
a result of the hash calculation identifies the authority and wherein one of the plurality of storage nodes contains the authority (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system generates a calculated certificate…generates a calculated certificate for the request in accordance with the following expression: MD5 Hash(Secure Key+MD5 Hash(Secure Key+Encoded SRL)…The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated)).  

	Regarding claim 16, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches
each of the plurality of storage nodes configured to perform a further hash calculation, based on an identity of the directory and based on a further file name to identify a further authority (Coates: [0051]; Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology. [0080]; To authenticate a request, the network storage system decodes the SRL to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system generates a calculated certificate…generates a calculated certificate for the request in accordance with the following expression: MD5 Hash(Secure Key+MD5 Hash(Secure Key+Encoded SRL)…The network storage system compares the calculated certificate with the SRL certificate (i.e., the certificate transmitted with the SRL request) (block 530, FIG. 5). If the certificates match, then the SRL is authenticated). [0087]; The…storage node contains information to identify object files that it stores…the information to identify object files is stored in the file system directory of the intelligent storage node).  

	Regarding claim 18, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches
determining which authority in which of the plurality of storage nodes is not centralized in the The object files, stored in one or more storage clusters, are not associated with a “central authority” that specifies a physical location for the object files. The VFS, in part, stores an object fingerprint for a file, but does not indicate a location for the file. Since the network storage system does not use a central authority, object files may be added, updated or stored in multiple locations in the storage system, and the location of the object files in the intelligent storage nodes may be discovered in response to a specific request).  

	Regarding claim 19, the modification of Coates and Ramey teaches claimed invention substantially as claimed, and Coates further teaches
the plurality of storage nodes configured to cooperate with a network file system that manages a plurality of directory pathnames, including a directory pathname having a directory name (Coates:[0074]; the location of the object files in the intelligent storage nodes may be discovered in response to a specific request. [0087]; The…storage node contains information to identify object files that it stores…the information to identify object files is stored in the file system directory of the intelligent storage node).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2005/0246393 issued to Coates et al. (hereinafter as ‘Coates”) in view of U.S Patent Application Publication 2016/0092886 issued to Ramey et al. (hereinafter as "Ramey") in further view of U.S Patent Application Publication 2005/0251620 issued to Matsunami et al. (hereinafter as “Matsunami”). 
Regarding claim 20, the modification of Coates and Ramey teaches claimed invention substantially as claimed, however the modification of Coates and Ramey does not explicitly teach the storage cluster is housed within a single chassis and wherein each storage node of the plurality of storage nodes includes flash memory.
Matsunami teaches the storage cluster includes multiple Herein, it is preferable to use nonvolatile memory such as Flash memory for the CTL 10 of the storage node 1 for storing the maximum value of the sequential number used at the time providing a target name to the target in the SN 1. [0206]; The space enclosed by a broken line in the controller chassis 1200 of FIG. 21 indicates a space for adding the CTL 10. At the level above the controller chassis 1200, the disk chassis 1300 of the three storage nodes 1 are installed in the order for the storage node 1 a (1300 a), the storage node 1 b (1300 b), and the storage node 1 c (1300 c), and disks 120 are loaded into each disk chassis 1300).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coates (teaching receiving a request for location information in the storage system of a file belonging to a directory) with the teachings of Ramey (disclosing performing a hash calculation on a file name of the file and an inode number of the directory) and with the further teachings of Matsunami (teaching a storage cluster that includes multiple chassis that includes a flash memory). One of ordinary skill in the art would have been motivated to make such a combination for the purpose of 
providing efficient numbers to provide maximum performance in retrieving and recovering data in non-volatile memory (Matsunami: [0162]). In addition, the references (Coates, Ramey and Matsunami) teach features that are directed to analogous art and they are directed to the same field of endeavor as all three references require verifying the user device is authorize to access the data, and further includes determining authority to retrieve data according to permission. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2008/0046445 issued to Passey et al. (hereinafter as “Passey”) teaches reversing lookup on a map structure and determining a hint to locate the entry in the directory map structure to identify a match.
U.S Patent Application Publication 2006/0253484 issued to Bangalore et al. (hereinafter as “Bangalore”) teaches provides a system in which compare the directory name hash in which is cached and stored in the file lookup table to determine the pair for a lookup. 
U.S Patent Application Publication 2004/0111608 issued to Oom Temudo de Castro et al. (hereinafter as “Castro”) teaches a secure file writes for serverless distributed file system that determine to verify the user based on an authenticator.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

3/12/2021
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162